Per curiam:
Appellant Tirrell Middleton ("Middleton") appeals the judgment of the Circuit Court of Jackson County, Missouri convicting him, following a bench trial, of one count of murder in the second degree, section 565.021, one count of armed criminal action, section 571.015, and one count of unlawful possession of a firearm, section 571.070. On appeal, Middleton contends that the circuit court erred in denying Middleton's Motion for Judgment of Acquittal because there was insufficient evidence to show that Middleton was not acting in self-defense at the time of the murder. We affirm. For the reasons explained more fully in a memorandum provided to the parties, we affirm Rule 30.25(b).